November 6, 2007 Media Contact:Cynthia Messina, Las Vegas, NV (702) 876-7132 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 SWX-NYSE For Immediate Release SOUTHWEST GAS CORPORATION REPORTS THIRD QUARTER RESULTS Las Vegas – Southwest Gas Corporation recorded a net loss of $0.22per share for the third quarter of 2007, a $0.04 improvement from the loss of $0.26 per share recorded during the third quarter of 2006.Net loss for the third quarter of 2007 was $9.3million, compared to a loss of $10.7million in the prior period.Due to the seasonal nature of the business, net losses during the second and third quarters are normal and not generally indicative of earnings for a complete twelve-month period. According to Jeffrey W. Shaw, Chief Executive Officer, “Although quarterly results improved, much of the improvement is attributable to a reallocation of operating margin between periods in our California jurisdictions (from the first quarter into the second and third quarters).After adjusting for the reallocation, incremental operating margin from rate relief and customer growth totaled approximately $2million in the current quarter, whereas operating costs increased by $5million.Customer growth continues to moderate as the Company added 48,000customers over the past 12 months.” Looking ahead, Shaw noted, “We recently filed a $50million general rate increase request in Arizona to help recover rising operating costs and infrastructure investments. We are also supporting rate design changes which, if approved, would encourage -more- energy efficiency and also shield the Company and its customers from weather-related volatility.We hope to have new rates in place in about a year.” For the twelve months ended September 30, 2007, consolidated net income was $86.8million, or $2.06per basic share, compared to $67.4million, or $1.69per basic share, during the twelve-month period ended September30, 2006.Results for the prior twelve-month period include net nonrecurring charges of approximately $0.09 per share. Natural Gas Operations Segment Results Third Quarter Operating margin, defined as operating revenues less the cost of gas sold, increased $8million, or sevenpercent, in the third quarter of 2007 compared to the third quarter of 2006.Rate changes (primarily from implementing a California equalized margin tracker mechanism, effective January2007) accounted for $7million of the increase in operating margin compared to the prior year.New customers accounted for the remaining incremental operating margin during the quarter as the Company added 48,000customers during the last twelve months, an increase of threepercent. Operating expenses for the quarter increased $5million, or fourpercent, compared to the third quarter of 2006 primarily due to general cost increases and incremental -more- operating costs associated with serving additional customers.A reduction in property tax rates mitigated the overall operating expense increase. Net financing costs increased $1.2million between periods primarily due to higher rates on variable-rate debt and interest expense associated with deferred purchased gas cost balances. Twelve Months to Date Operating margin increased $61million between periods.Rate relief in Arizona and California added $31million.Customer growth contributed an incremental $16million.Differences in heating demand, caused primarily by weather variations, resulted in a $14million increase in operating margin as warmer-than-normal temperatures were experienced during both periods (during the current twelve-month period the negative impact was $7million, while the negative impact during the prior twelve-month period was $21million). Operating expenses increased $28.5million, or six percent, between periods primarily due to general increases in labor and maintenance costs, and incremental operating costs associated with serving additional customers.Higher uncollectible and employee-related costs also contributed to the increase.Net financing costs increased slightly between periods primarily due to higher rates on variable-rate debt. -more- Southwest Gas Corporation provides natural gas service to approximately 1,800,000customers in Arizona, Nevada, and California.Its service territory is centered in the fastest-growing region of the country. This press release may contain statements which constitute "forward-looking statements" within the meaning of the Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the impact of weather variations on customer usage, customer growth rates, the effects of regulation/deregulation, the timing and amount of rate relief, and changes in rate design. -more- SOUTHWEST GAS CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) QUARTER ENDED SEPTEMBER 30, 2007 2006 Consolidated Operating Revenues $ 371,524 $ 351,800 Net Loss $ 9,318 $ 10,736 Average Number of Common Shares Outstanding 42,448 40,982 Loss Per Share $ 0.22 $ 0.26 NINE MONTHS ENDED SEPTEMBER 30, 2007 2006 Consolidated Operating Revenues $ 1,591,777 $ 1,459,643 Net Income $ 40,109 $ 37,153 Average Number of Common Shares Outstanding 42,219 40,221 Basic Earnings Per Share $ 0.95 $ 0.92 Diluted Earnings Per Share $ 0.94 $ 0.91 TWELVE MONTHS ENDED SEPTEMBER 30, 2007 2006 Consolidated Operating Revenues $ 2,156,892 $ 1,956,638 Net Income $ 86,816 $ 67,408 Average Number of Common Shares Outstanding 42,060 39,957 Basic Earnings Per Share $ 2.06 $ 1.69 Diluted Earnings Per Share $ 2.04 $ 1.67 -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED NINE MONTHS ENDED TWELVE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, SEPTEMBER 30, 2007 2006 2007 2006 2007 2006 Results of Consolidated Operations Contribution to net income (loss) - gas operations $ (12,863 ) $ (13,780 ) $ 32,910 $ 28,306 $ 76,077 $ 54,975 Contribution to net income - construction services 3,545 3,044 7,199 8,847 10,739 12,433 Net income (loss) $ (9,318 ) $ (10,736 ) $ 40,109 $ 37,153 $ 86,816 $ 67,408 Earnings (loss) per share - gas operations $ (0.30 ) $ (0.34 ) $ 0.78 $ 0.70 $ 1.81 $ 1.38 Earnings per share - construction services 0.08 0.08 0.17 0.22 0.25 0.31 Basic earnings (loss) per share $ (0.22 ) $ (0.26 ) $ 0.95 $ 0.92 $ 2.06 $ 1.69 Diluted earnings (loss) per share $ (0.22 ) $ (0.26 ) $ 0.94 $ 0.91 $ 2.04 $ 1.67 Average outstanding common shares 42,448 40,982 42,219 40,221 42,060 39,957 Average shares outstanding (assuming dilution) - - 42,607 40,610 42,469 40,343 Results of Natural Gas Operations Gas operating revenues $ 274,748 $ 273,041 $ 1,345,996 $ 1,235,351 $ 1,838,039 $ 1,658,259 Net cost of gas sold 141,825 148,527 834,453 760,847 1,107,594 989,281 Operating margin 132,923 124,514 511,543 474,504 730,445 668,978 Operations and maintenance expense 83,222 79,446 250,847 234,716 336,934 322,475 Depreciation and amortization 39,774 36,896 117,380 109,012 155,022 143,925 Taxes other than income taxes 7,848 9,515 28,253 25,752 37,495 34,515 Operating income 2,079 (1,343 ) 115,063 105,024 200,994 168,063 Other income (expense) 478 1,686 5,502 6,567 8,984 8,801 Net interest deductions 22,003 20,808 64,466 64,015 86,018 85,366 Net interest deductions on subordinated debentures 1,932 1,931 5,795 5,793 7,726 7,724 Income (loss) before income taxes (21,378 ) (22,396 ) 50,304 41,783 116,234 83,774 Income tax expense (benefit) (8,515 ) (8,616 ) 17,394 13,477 40,157 28,799 Contribution to net income (loss) - gas operations $ (12,863 ) $ (13,780 ) $ 32,910 $ 28,306 $ 76,077 $ 54,975 SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA SEPTEMBER 30, 2007 FINANCIAL STATISTICS Market value to book value per share at quarter end 128 % Twelve months to date return on equity total company 9.5 % gas segment 8.7 % Common stock dividend yield at quarter end 3.0 % GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 922,721 8.40 % 9.50 % Southern Nevada 574,285 7.64 10.50 Northern Nevada 110,309 8.56 10.50 Southern California 102,703 8.74 10.38 Northern California 45,487 8.74 10.38 Paiute Pipeline Company (1) 82,853 9.44 11.80 (1)Estimated amounts based on rate case settlements. SYSTEM THROUGHPUT BY CUSTOMER CLASS NINE MONTHS ENDED TWELVE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, (In dekatherms) 2007 2006 2007 2006 Residential 53,941,505 50,622,071 71,079,930 66,524,478 Small commercial 23,379,275 23,002,870 31,362,053 30,743,143 Large commercial 9,516,396 9,494,716 12,847,212 12,171,919 Industrial / Other 7,820,051 11,223,458 11,520,845 14,745,872 Transportation 89,318,349 87,164,947 119,677,198 118,671,745 Total system throughput 183,975,576 181,508,062 246,487,238 242,857,157 HEATING DEGREE DAY COMPARISON Actual 1,363 1,314 1,870 1,756 Ten-year average 1,398 1,405 1,949 1,968 Heating degree days for prior periods have been recalculated using the current period customer mix.
